Case 3:15-cr-00221-TAD-KLH Document 40 Filed 10/21/20 Page 1 of 7 PageID #: 113




                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION


 UNITED STATES OF AMERICA                               Criminal Action No. 3:15-00221

 VERSUS                                                 JUDGE TERRY A. DOUGHTY

 ANTONIO D=ANDRE HOLMES                                 MAG. JUDGE KAREN L. HAYES

                                     MEMORANDUM RULING

         Pending before the Court is Defendant Antonio D’Andre Holmes (“Holmes”) Motion and

 Request for Compassionate Release [Doc. No. 32] filed on October 1, 2020.          For the reasons set

 forth herein, the motion is DENIED.

 I.      BACKGROUND

         On March 8, 2016, Holmes entered a plea of guilty to One Count of Distribution of

 Methamphetamine in violation of U.S.C. 21 § 841 [Doc. No. 22]. On June 20, 2016, Holmes was

 sentenced to 77 months [Doc. No. 29]. Later Holmes was given a 32-month consecutive sentence

 from a supervised release violation in another case [3:11-121 Doc. No. 53].

         On October 1, 2020, Holmes filed a Motion and Request for Compassionate Release,

 asserting that his kidney disease, hypertension, pre-diabetes, obesity and weakened immune system

 make him particularly vulnerable to becoming seriously ill from COVID-19 should he contract the

 disease in prison.   Holmes is currently incarcerated at Forrest City MED MCI.

         On October 13, 2020 [Doc. No. 38], the USA filed a Response, conceding that Holmes has at

 least one health condition recognized by the Centers for Disease Control as a COVID-19 risk factor,

 thus comprising an “extraordinary and compelling reason”.         However, the USA responds that

 compassionate release should be denied, as Holmes has not demonstrated that he is not a danger to

 the sanctity of any other person or the community, and/or that his release is consistent with 18 U.S.C.
Case 3:15-cr-00221-TAD-KLH Document 40 Filed 10/21/20 Page 2 of 7 PageID #: 114




 § 3553(a) factors.

 II.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

        The USA concedes that Holmes has exhausted his administrative remedies in submitting a

 request for relief to BOP, which was denied on June 29, 2020.   Therefore, Holmes has exhausted his

 administrative remedies.

        United States v. Franco, ____F3d___, 2020 WL 5249369 (5th Cir. Sept. 3, 2020); 18 U.S.C. §

 3582(c)(1)(A).

 III.   LAW AND ANALYSIS

        A judgment, including a sentence of imprisonment, “may not be modified by a district court

 except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825(2010). Under 18 U.S.C.

 § 3582(c), a court generally “may not modify a term of imprisonment once it has been imposed,”

 except in three circumstances: (1) upon a motion for reduction in sentence under 18 U.S.C. §

 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by Rule 35 of the

 Federal Rules of Criminal Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where the defendant was

 sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §3582(c)(2). Holmes moves

 to modify his sentence under 18 U.S.C. § 3582(c)(1)(A).

        Prior to 2018, only the Director of the BOP could file these kinds of compassionate release

 motions. In 2018, Congress passed and President Trump signed the First Step Act, which among

 other actions, amended the compassionate release process. The First Step Act, § 3852(c)(1)(A), now

 allows prisoners to directly petition courts for compassionate release, upon exhausting their

 administrative remedies.

        After a prisoner exhausts his administrative remedies, a district court may reduce a

 defendant’s term of imprisonment if the court finds “extraordinary and compelling reasons warrant


                                                  2
Case 3:15-cr-00221-TAD-KLH Document 40 Filed 10/21/20 Page 3 of 7 PageID #: 115




 such a reduction” and “such a reduction is consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3852(c)(1)(A)(i).

         A.      Extraordinary and Compelling Circumstances

         The Sentencing Commission’s policy statement regarding compassionate release is consistent

 with the statute and provides, in pertinent part, as follows:

          Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
         3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a term
         of supervised release with or without conditions that does not exceed the unserved
         portion of the original term of imprisonment) if, after considering the factors set forth
         in 18 U.S.C. § 3553(a), to the extent that they are applicable, the court determines
         that—

               (1) extraordinary and compelling reasons warrant the reduction; ....

               (2) the defendant is not a danger to the safety of any other person or to the
                  community, as provided in 18 U.S.C. § 3142(g); and

               (3) the reduction is consistent with this policy statement.

 U.S.S.G. § 1B1.13.

         In the commentary following the policy statement, the Sentencing Commission identifies

 three specific reasons that are considered “extraordinary and compelling” as well as one broader

 provision for reasons deemed “extraordinary and compelling”:

         1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
            requirements of subdivision (2) [regarding absence of danger to the
            community], extraordinary and compelling reasons exist under any of the
            circumstances set forth below:

                 (A) Medical Condition of the Defendant.—

                         (i)     The defendant is suffering from a terminal illness (i.e., a serious
                                 and advanced illness with an end of life trajectory). A specific
                                 prognosis of life expectancy (i.e., a probability of death within a
                                 specific time period) is not required. Examples include metastatic
                                 solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end stage
                                 organ disease, and advanced dementia.


                                                     3
Case 3:15-cr-00221-TAD-KLH Document 40 Filed 10/21/20 Page 4 of 7 PageID #: 116




                        (ii)      The defendant is—

                                  (I)         suffering from a serious physical or medical condition,

                                  (II)        suffering from a serious functional or cognitive
                                              impairment,
                                              or

                                  (III) experiencing deteriorating physical or mental health
                                  because of the aging process, that substantially diminishes
                                  the ability of the defendant to provide self-care within the
                                  environment of a correctional facility and from which he or
                                  she is not expected to recover.

                (B)     Age of the Defendant.—The defendant

                        (i)       is at least 65 years old;

                        (ii)      is experiencing a serious deterioration in physical or mental health
                                  because of the aging process; and

                        (iii)     has served at least 10 years or 75 percent of his or her term of
                                  imprisonment, whichever is less.

                (C)     Family Circumstances.

                        (i)       The death or incapacitation of the caregiver of the defendant’s
                                  minor child or minor children.

                        (ii)      The incapacitation of the defendant’s spouse or registered partner
                                  when the defendant would be the only
                                  available caregiver for the spouse or registered partner.

                (D)     Other Reasons.

                        As determined by the Director of the Bureau of Prisons, there exists in the
                        defendant’s case an extraordinary and compelling reason other than, or in
                        combination with, the reasons described in subdivisions (A) through (C).

 U.S.S.G § 1B1.13cmt. n. 1.

        The defendant bears the burden to establish circumstances exist under which he is eligible for

 a   sentence   reduction      under     18    U.S.C.   §    3582(c)(1)(A)(i).   United   States   v.   Ennis,

 EP-02-CR-1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020) (“[T]he defendant has

                                                         4
Case 3:15-cr-00221-TAD-KLH Document 40 Filed 10/21/20 Page 5 of 7 PageID #: 117




 the burden to show circumstances meeting the test for compassionate release.”) (citing United States

 v. Stowe, No. CR H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)); United States

 v. Wright, Crim. Action No. 16-214-04, 2020 WL1976828, at *6 (W.D. La. Apr. 24, 2020)

 (Petitioner has the “burden of showing the necessary circumstances, or a combination of

 circumstances, that would warrant relief under the compassionate release statute.”).

         The Government concedes that Holmes’ medical reasons establish “extraordinary and

 compelling circumstances” pursuant to Holmes’ medical condition.

 IV.     DANGER TO THE COMMUNITY AND 18 U.S.C. § 3553(a) FACTORS

         Although the Government concedes Holmes has established “extraordinary and compelling

 circumstances”, it maintains Holmes has not demonstrated that he is not a danger to the safety of any

 other person, or to the community, and that his release is consistent with 18 U.S.C. 3553(a) factors.

 This Court agrees.

         1.      Danger to the Community

         The Court must also consider whether Holmes remains a danger to the community. The

 Court must consider whether a prisoner remains a danger to the community before granting

 compassionate release, as required by U.S.S.G. § 1B1.12(2), which refers to 18 U.S.C.§ 3142(g).

 Furthermore, 18 U.S.C. § 3582 and the policy statement require the Court to consider the sentencing

 factors set forth in 18 U.S.C. § 3553(a).

         Section 3142(g) sets out the factors courts must consider in deciding whether to release a

 defendant pending trial. The factors to be considered in weighing a petitioner’s danger to the

 community include “the nature and circumstances of the offense charged,” “the history and

 characteristics of the person,” including “the person's character, physical and mental condition,

 family ties, ... community ties, past conduct, history relating to drug or alcohol abuse, [and] criminal


                                                    5
Case 3:15-cr-00221-TAD-KLH Document 40 Filed 10/21/20 Page 6 of 7 PageID #: 118




 history,” and “the nature and seriousness of the danger to any person or the community that would be

 posed by the person's release.” Similarly, § 3553(a), which sets forth the factors to consider in

 initially imposing a sentence, requires the Court to consider:

         (1)     the nature and circumstances of the offense and the history and characteristics of

                 the defendant; [and]

         (2)     the need for the sentence imposed –

                 A.      to reflect the seriousness of the offense, to promote respect for
                         the law, and to provide just punishment for the offense;

                 B.      to afford adequate deterrence to criminal conduct; [and]

                 C.      to protect the public from further crimes of the defendant;…

         Holmes has a lengthy criminal history. Holmes had 3 battery convictions, 1 conviction for

 felony possession of a firearm, 5 prior drug offenses (2 of which involved either distribution or

 attempted distribution) and at the time of sentencing also had a pending charge of battery of his

 pregnant girlfriend. As a result of his criminal history, Holmes was categorized as a criminal history

 category VI offender.

         Holmes has completed less than 50% of his sentence. Holmes was on supervised release for

 another drug crime when he committed the present crime. He received an additional 32 months for

 the violation. Holmes has only served 52 months of his total of 107-month sentence.

         Therefore, Holmes has not demonstrated that he will not pose a danger to the community if

 released. Additionally, in examining the 18 U.S.C. § 3553(a) factors, to reduce Holmes’ sentence

 would not reflect the seriousness of the offense, would not promote respect for the law, and would

 not afford adequate deterrence to criminal conduct.




                                                    6
Case 3:15-cr-00221-TAD-KLH Document 40 Filed 10/21/20 Page 7 of 7 PageID #: 119




 V.     CONCLUSION

        For the above reasons, Defendant Antonio D’Andre Holmes’ Motion and Request for

 Compassionate Release [Doc. No. 32] is DENIED.

        Monroe, Louisiana this 21 st day of October, 2020.


                                               ____________________________________
                                               TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE




                                                  7
